Citation Nr: 0515382	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  97-17 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for acne due to herbicide 
exposure (claimed as secondary to Agent Orange exposure).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to June 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 decision by the RO in Columbia, 
South Carolina.  This case was previously before the Board in 
September 1999, July 2003 and September 2003 and remanded for 
additional development and adjudication.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and 
is presumed to have been exposed to Agent Orange while in 
active service.

2.  The veteran's current skin condition is unrelated to a 
disease or injury in service, including exposure to Agent 
Orange.


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service secondary to herbicide exposure.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating decision, 
statement of the case, and supplemental statements of the 
case.  By way of these documents, the veteran was informed of 
the requirements for establishing service connection.  Thus, 
these documents provided notice of the laws and regulations, 
the cumulative evidence already of record, and the reasons 
and bases for the determinations made regarding the claim, 
which the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claim.

In the letters dated in June 2001 and November 2003, VA 
notified the veteran of his responsibility to submit evidence 
necessary to substantiate his claim for service connection.  
By this letter, the veteran was notified of which portion of 
that evidence the veteran was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on behalf of the veteran.  The letter suggested that he 
submit any evidence in his possession.  The letter also 
informed the veteran that at his option, the RO would obtain 
any non-federal private treatment records he identified as 
related to his claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the contents of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. §  3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examinations.  In this context, 
his service medical records, VA outpatient treatment records, 
identified private treatment records, and the report of VA 
examination in December 1996 have been associated with the 
claims folder.  The record reflects that the veteran was 
afforded an opportunity to testify before a Veterans Law 
Judge at the RO in March 2005, but failed to report.  Neither 
the veteran nor his representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist the veteran with the development of his claim.  38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a)(6)(ii) (2004).  In addition, the United 
States Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).


Factual Background

Available service personnel records reflect that the veteran 
served in Vietnam.  His service medical records are 
completely devoid of any complaints, findings, treatment or 
diagnoses with regard to any skin condition.  A May 1970 
medical history report shows that he denied any skin disease 
and the accompanying examination report noted his skin was 
evaluated as normal.

The post service evidentiary record in this case is 
extensive, consisting of three volumes of private and VA 
medical records, which cover the period from 1980 to 2000.  
These records show treatment of the veteran for skin 
disorders beginning in 1979, variously diagnosed as 
seborrheic dermatitis, furunculosis/pustular acne pityriasis 
rosea, cystic acne, acne vulgaris and neurodermatitis.  The 
veteran underwent Agent Orange examination in September 1980 
for chronic rash on the back and chest possibly related to 
Agent Orange exposure.  The diagnosis was seborrheic 
dermatitis.  

In a medical opinion dated in April 1991, the veteran's 
private treating physician, related the veteran's medical 
history in detail, stating that the veteran had been treated 
for skin problems since 1979.  He characterized the symptoms 
as a classical case of pustular acne.  The examiner noted 
that he was aware of the changes that occurred with Agent 
Orange exposure, however there were no clinical indications 
of any sequelae of Agent Orange in the veteran's case.  

The remaining records include a December 1996 VA skin 
examination.  The veteran gave a history of pustular 
eruptions on his scalp, chest, back, arms and buttocks since 
Vietnam.  He described it as worse in summer and better in 
winter.  He described red nodules which developed into 
pustules, that once expressed will heal and sometimes scar.  
The veteran has been on multiple medications without help.  
He attributed this to being exposed to Agent Orange back in 
Vietnam.  On examination the distribution of lesions was on 
the chest, upper back and buttocks.  There were none on the 
face or scalp.  The lesions were in multiple states with some 
erythematous pustular lesions and some scaling healing areas.  
None were indurate or appeared infected.  The clinical 
impression was probable pustular acne.  The examiner 
concluded that this appeared to be the same process that had 
been present since the veteran first complained of this 
problem.  The examiner noted the previous diagnosis of 
probable pustular acne possibly associated with Agent Orange 
exposure.  

Of record are handwritten notes from a private physician, 
M.G.A., M.D.  The first note, dated in February 1997, simply 
stated, "Has Chloracne".  The January 2000, note indicating 
that the veteran was currently being treated for chloracne, 
which began after his return from Vietnam.  No additional 
information was provided on either note.

In March 2003, the Board concluded that additional 
development was needed.  The development was attempted by the 
Board under the provisions of regulations that were then in 
effect.  See e.g., 38 C.F.R. § 19.9 (2002).  To that end, a 
memorandum was prepared and the case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  Specifically, the Board determined that it was 
necessary to arrange for the veteran to undergo a VA 
dermatology examination.  The VA examiner conducting this 
examination was to provide an opinion as to the etiology of 
the current diagnosis and the relationship, if any, between 
current problems and inservice incidents.  

Subsequent to the dispatch of that memorandum, the Board's 
authority to request development, provide notice thereafter, 
and then adjudicate the case without referral to the RO was 
invalidated.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  Thereafter in a remand order issued 
in July 2003, the Board pointed out that, in light of the 
Federal court decision and other policy considerations, VA 
had determined that the Veterans Benefits Administration 
(VBA) would resume virtually all development functions.  The 
case was remanded to the RO to undertake the development set 
forth in the Board's March 2003 development memorandum.  

VA documentation contained in the claims file shows that in 
June 2003 a VA skin medical examination was requested but 
later canceled.  A handwritten notation, on a document 
containing the examination instructions, indicates that the 
examination was canceled by MAS (Medical Administration 
Services) due to duplication of the examination.  In October 
2003, the RO noted the VA examination appeared to have been 
canceled in error and a subsequent examination was requested 
in November 2003.  A handwritten notation, on a document 
containing the examination instructions, indicates that the 
examination was canceled by the AMC (Appeals Management 
Center) per request of the Columbia VA Medical Center and 
reissued.  

In the file is a certified mail receipt dated November 21, 
2003, signed by the veteran.  It is attached to a VA medical 
examination appointment letter reflecting that the veteran 
failed to report for a December 15, 2003 VA medical 
examination.  

The case returned to the Board in July 2004 and was again 
remanded to the RO for additional development and 
adjudication, including, scheduling of a Travel Board 
hearing.  The veteran failed to appear for the hearing 
scheduled in March 2005.  


Analysis

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2004).

As discussed previously, the RO arranged for the veteran to 
be scheduled for VA examinations in December 2003.  The 
notification was delivered by the U.S. Postal Service, 
certified mail, with the veteran signing the return receipt.  
Thus, the veteran was aware of the examination.  Had the 
veteran appeared for the examination, the examiner was being 
asked to offer an opinion on the question of whether the 
veteran's current skin disorder was related to Agent Orange 
exposure during the veteran's period of active service.  
However, the veteran failed to report for the scheduled 
examination, and he has not stated a reason why he failed to 
appear or requested that the examination be re-scheduled.  
Applicable regulations provide that, when entitlement to a 
benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  See 38 C.F.R. § 3.655(a)(b) (2004).

The Board would point out that the duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran's failure to cooperate with the 
requested dermatological examination served only to deprive 
the Board of critical, clarifying medical evidence that might 
have helped establish his claim.

In this case, it is clear that the veteran has a skin 
condition diagnosed, more often than not, as pustular acne.  
It is also established that the veteran was presumably 
exposed to herbicides during his Vietnam service.  Beyond 
those facts, however, there is no medical evidence of record 
that supports a claim for service connection for a skin 
condition.  

Service medical records are entirely negative for complaints 
or findings associated with skin disorder.  The post service 
medical evidence shows that the veteran has been diagnosed 
with numerous other skin disabilities, but not chloracne.  
The earliest recorded medical history places the presence of 
skin problems in 1979, nine years after the veteran's 
discharge from active service in 1970.  The veteran's 
diagnosed skin condition, diagnosed as pustular acne is not 
statutorily recognized as presumed to result from herbicide 
exposure.  

The Board does acknowledge the 1997 and 2000 notes from a 
private physician indicating that the veteran has had 
chloracne since his return from Vietnam.  In a light most 
favorable to the veteran, this statement could be construed 
as supporting the veteran's contention that he has skin 
condition related to Agent Orange exposure during service.  
However, there is no indication that the private physician 
reviewed the veteran's medical history, as found in the 
claims file, in formulating his opinion.  The opinion was 
conclusory, and offered no clinical or medical basis for 
reaching the conclusion that the veteran's current skin 
disorder was chloracne.  In this regard, the Board notes that 
the examiner did not discuss, or even acknowledge, the prior 
medical evidence of record, including the April 1991 private 
opinion, which indicated no evidence of sequelae of Agent 
Orange exposure. 

In considering the merits of this opinion, the Board points 
out that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by an 
actual predicate in the record are not probative medical 
opinions), and Bielby v. Brown, 7 Vet. App. 260, 268 (1994) 
(an independent medical opinion, at a minimum, must review a 
claimant's file as to military service and medical conditions 
while in service; otherwise, the opinion is considered 
uninformed and valueless on the issue of causation).  As 
such, the Board finds the opinion lacking probative value.  

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current skin condition is related to his active military 
service.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection.  However, 
as he is not a medical expert, he is not qualified to express 
an opinion regarding medical causation.  As it is the 
province of trained health care professionals to enter 
conclusions, which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, the 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim.  There is adequate 
evidence of the veteran's state of physical health during 
service and at separation from service.  Service medical 
records do not reflect any medical history of complaints, 
treatment or diagnosis of a skin disorder.  Further, as 
noted, there is no evidence of a skin disorder in the years 
immediately following service.

Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  There is no 
competent evidence that links the veteran's current skin 
condition to an incident of service, including exposure to 
Agent Orange.  But there is competent evidence against such 
linkage.  The Board is cognizant of the "benefit of the 
doubt" rule, but there is not such an approximate balance of 
the positive evidence and the negative evidence to otherwise 
permit a favorable determination.  See 38 U.S.C.A. § 
 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for skin condition, claimed 
as due to herbicide exposure is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


